Citation Nr: 1042931	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO. 07-20 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for gastrointestinal reflux 
disease (GERD).

2. Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1997 to January 
2001 and from June 2004 through November 2005. This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
February 2006 rating decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
and subsequent rating decisions addressing the same claims.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for GERD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his service-
connected disabilities, including post-traumatic stress disorder 
(PTSD), currently rated 70 percent disabling; tinnitus, currently 
rated 10 percent disabling; and bilateral hearing loss, currently 
rated noncompensable; render the Veteran unemployable.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual 
unemployability are met. 38 U.S.C.A. § 1155 (West 2002), 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for 
individual unemployability.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010). Here, the Board is granting the Veteran's 
appeal for TDIU. Thus, no further discussion of the VCAA is 
required.

Appeal for TDIU

The record before the Board contains post-service medical records 
which will be addressed as pertinent, particularly Vet Center 
records and reports of VA examinations. Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss in detail the extensive evidence 
submitted by the Veteran or on his behalf. The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows or fails to show on each of his claims. Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all 
evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases regarding 
the relevant evidence).

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16 
(2010). 

The Veteran's service-connected PTSD is currently rated 70 
percent disabling. In addition, tinnitus is currently rated 10 
percent disabling and bilateral hearing loss is currently rated 
noncompensable.  The Veteran's combined rating for all his 
service-connected disabilities is 70 percent. Therefore, the 
Veteran is eligible for an individual unemployability rating if 
he is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the 
United States Court of Appeals of Veterans Claims (Court) held 
that the central inquiry in determining whether a Veteran is 
entitled to a total rating based on individual unemployability is 
whether the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability. In Hodges v. 
Brown, 5 Vet. App. 375 (1993), the Court went on to say that 
while a Veteran could undertake employment despite his service-
connected disabilities, he was unable to secure employment 
because of his physical disabilities. Thus, the Court found the 
Veteran unemployable.

The Veteran was discharged from service in January 2001, and 
served again from June 2004 to November 2005, including service 
in Kuwait and Iraq. From March 2001 until August 2007, he worked 
for the City of Athens Parks and Recreation department. He held 
positions as a Parks Assistant, Parks Maintenance Supervisor, and 
a Light Equipment Operator. He was promoted several times and, 
according to his supervisor, he performed exceptionally during 
his first three years, taking sick time 12 times in 4 years. 
After returning from Iraq, the Veteran's performance and 
attendance changed sharply. In 2007, he used 18 sick days in 7 
months. The Veteran was suspended without pay and eventually 
resigned from his position. His former supervisor recalls a 
drastic change in the Veteran's personality and attitude 
following his service in Iraq.

The Veteran is currently attending community college full-time. 
He generally earns Cs and has failed some courses.

The Veteran's symptoms are consistent with those that would 
preclude gainful employment for someone with his education and 
work experience. His education is currently limited to high 
school. While he is attending community college, he averages Cs 
and has failed multiple classes. In November 2007, a Vet Center 
provider indicated that Veteran's PTSD symptoms had increased 
significantly since he had returned from Iraq. As a result, the 
Veteran could not maintain any healthy social interaction or 
appropriately handle stressful situations. The provider opined 
that the professional impact of the PTSD was "devastating." He 
stated that the Veteran would not be able to maintain any level 
of sustainable employment in the foreseeable future unless his 
PTSD improved, and that he was unable to make any decisions 
related to his future or work like. The prognosis for improvement 
was poor.

A May 2010 VA examiner found that the Veteran is not totally 
occupationally impaired by the PTSD alone, stating that a 
personality disorder and alcoholism also contributed. However, 
the examiner did not elaborate on how he distinguished the 
symptoms of PTSD from those of a personality disorder and 
alcoholism. Where it is not possible to distinguish the effects 
of a nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates that 
all symptoms be attributed to the Veteran's service-connected 
disability. See Mittleider v. West, 11 Vet. App. 181 (1998). As 
there is no indication here it is possible to distinguish the 
symptoms from the Veteran's various psychiatric disorders, the 
Board has considered all of his psychiatric symptoms in 
evaluating his service-connected PTSD.

Thus, the Board finds that the negative May 2010 opinion carries 
little persuasive value or weight when compared to the favorable 
November 2007 opinion. The evidence that the Veteran is 
unemployable primarily due to service-connected PTSD is more 
probative and carries greater weight. The other medical and lay 
evidence of the Veteran's difficulties at work begins immediately 
following his return to Iraq, and shows a drastic change in 
behavior. This evidence is consistent with the November 2007 
favorable opinion.

Therefore, considering the current severity of the Veteran's 
service-connected PTSD, considering that the Veteran currently 
has a combined rating of 70 percent, and resolving all doubt in 
the Veteran's favor, the Board finds that entitlement to 
individual unemployability is warranted.


ORDER

The appeal for a total rating based on individual unemployability 
is granted, subject to the regulations governing the payment of 
monetary benefits. 


REMAND

On Remand, the Board ordered the RO to schedule the Veteran for a 
VA examination for his GERD. On December 7, 2009, the Veteran was 
advised via letter that he would soon be scheduled for a VA 
examination. The request was initiated in the VA system on 
December 9, 2009, and the VA examination was scheduled for 
December 22, 2009. In March 2010, the Veteran advised VA that he 
had not received any notice of the scheduled examination. He 
asked VA to proceed without the examination because of his 
financial troubles, but the Board finds that the Veteran should 
be afforded another opportunity to attend a VA examination, as a 
favorable outcome in the GERD claim may depend on it. VA has a 
duty to assist the Veteran in the development of the claim, 
including providing an examination when necessary. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159. As such, a new examination to determine 
the nature and etiology of GERD should be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited 
handling is requested.)

1. Schedule the Veteran for a VA 
gastrointestinal examination. The claims 
folder should be provided to the examiner 
for review prior to the examination, and 
the examiner should indicate in the 
examination report that the claims folder 
was reviewed. Following a thorough 
examination, including any necessary 
diagnostic testing, the examiner should 
assign a diagnosis for each current 
gastrointestinal disorder. The examiner 
should provide an opinion regarding the 
following:

(a) Is it at least as likely as not (50 
percent or greater likelihood) that the 
Veteran has a current gastrointestinal 
disorder claimed as GERD which was first 
manifested during the Veteran's service 
(January 1997 to January 2001 and June 
2004 through November 2005) or was 
incurred in service? (b) Is it at least as 
likely as not (50 percent or greater 
likelihood) that the Veteran has a current 
gastrointestinal disorder, claimed as 
GERD, which is the result of, or is 
permanently aggravated by, a service-
connected disability, to include PTSD?

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

The examiner should provide a detailed 
rationale for the opinion expressed.

2. Upon completion of all requested 
development, the claim on appeal should be 
readjudicated. If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


